Citation Nr: 0411023	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  00-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The veteran's claim was remanded to the RO in August 2001 for 
additional development and adjudication.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been obtained.  

2.  The veteran is not shown to have manifested hepatitis C in 
service or for many years thereafter.  

3.  The currently demonstrated hepatitis C is not due to any 
exposure or event during the veteran's active military service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due to 
disease or injury that was incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for hepatitis.  The veteran in May 1969 
the veteran suffered a laceration in the vicinity of his left 
eyebrow.  The wound was sutured.  The veteran was seen in a 
military dental clinic in February 1970, complaining of acute 
pain.  The pulp was subsequently extirpated from one of the 
veteran's teeth.  Penicillin was prescribed.  The veteran's 
separation examination was negative.  

A private neurology consultation note indicates a history of 
biopsy proven porphyria cutanea tarda since 1982.  The examiner 
noted that the veteran had a history of excessive alcohol 
consumption and that, on examination, he reeked of the strong 
smell of alcohol.  He indicated that the veteran might have mild 
and subclinical alcoholic neuropathy.  

An April 1994 VA treatment note indicates that serology testing 
for hepatitis C was positive.  The veteran refused a biopsy.  

The records from the University of Virginia Hospital, dated in 
1995, show treatment for porphyria cutanea tarda and chronic pain.  
There is no reference to hepatitis or treatment for that disease.  

In September 1995 the Social Security Administration (SSA) 
concluded that the veteran was disabled due to post-traumatic 
cervical cord dysfunction and somatoform disorder.  

The February 1998 treatment records from the Mayo Clinic note that 
the veteran was likely to have had hepatitis C since the mid 
1970s, indicating a history of more than 20 years of the disease.  
Liver biopsy to determine the presence of cirrhosis was 
recommended.  A pathology report indicates that chronic hepatitis 
C was diagnosed through a needle biopsy of the veteran's liver.   
Moderate lymphocytic infiltrate was noted, and early septal 
fibrosis was present.  

The veteran was hospitalized at a VA facility from May through 
June 1998, in order to participate in a substance abuse program.  
Pertinent diagnoses included those of alcohol and cannabis 
dependency and history of polysubstance abuse.  The medical 
diagnoses did not include hepatitis, and the veteran did not 
report a history of hepatitis on intake examination.  The veteran 
indicated that he generally drank a 12-pack of beer on a daily 
basis.  He admitted to a 20 year history of marijuana use, with 
his last use two weeks previously.  He also indicated that he had 
last used intravenous cocaine and heroin in 1985.  The discharge 
summary notes that a hepatitis C test was pending at the time of 
dictation.  

The veteran submitted the instant claim in August 1998.  He 
indicated that hepatitis C was acquired through shots he received 
during service.  

A February 1999 SSA included hepatitis C as a secondary diagnosis 
in a disability determination.  

In his March 2000 Substantive Appeal, the veteran argued that the 
RO had failed to consider the possible means of exposure to 
hepatitis C during his military service, to include vaccinations 
prepared with contaminated products and use of contaminated air 
injectors, as well as dental surgery.  

In a July 2001 letter, the veteran's VA physician indicated that 
the veteran was undergoing repeat treatment for hepatitis C.  He 
opined that it was more likely than not that the veteran had 
acquired hepatitis C during his military service.  He pointed out 
that the veteran had documented dental surgery and that it was 
unlikely that appropriate sterilization procedures were in place 
at the time.  He indicated that such was the likely cause of the 
veteran's hepatitis C.  He noted that the veteran had a later 
history of drug use, but that he also received injector gun 
vaccinations during his military service.  He observed that 
injector gun vaccinations were another possible source for 
hepatitis C.  

In an undated statement, the veteran acknowledged intravenous drug 
use, but argued that he did not contract hepatitis C in that 
manner because he was not exposed to another individual's blood as 
a result of that drug use.  

He pointed out that he had received stitches as a result of a 
laceration, and that the injections he received came from a 
reusable syringe with a twist on needle.  He also indicated that 
he had undergone extensive dental work, and that Novocain was 
administered with reusable syringes.  He argued that a rash he 
suffered in service and since that time was due to elevated liver 
enzymes as a result of hepatitis C.  He maintained that other 
possible sources of his hepatitis C during service included jet 
gun injections, contaminated lyophilized vaccines, finger stick 
samples with reused lancets and shared razors.  

The Board sought a VA medical expert opinion in March 2003.  It 
set forth the veteran's assertions regarding the etiology of his 
hepatitis C and requested the medical expert to provide an opinion 
as to whether it was at least as likely as not that the veteran's 
hepatitis C was incurred during service.

In May 2003 a physician from the Center for Liver Diseases at the 
Miami VA Medical Center opined that it was unlikely that the 
veteran acquired hepatitis C during his military service, either 
from dental surgery or repair of a laceration above his eye.  

He noted that the veteran did not receive blood transfusions 
during either procedure.  He indicated that, although the veteran 
had argued that nonsterile syringes were used for the 
administration of topical sedation, there was absolutely no 
evidence that such was the practice during that period.  He 
pointed out that the most common type of hepatitis C in Japan was 
the type 1b, with small amounts of type 2a and 2b.  He noted that 
the veteran's hepatitis C was type 3a, and concluded that it was 
extremely unlikely that it was incurred during the veteran's 
service in Japan.  He concluded that it was much more likely that 
the veteran's hepatitis C was caused by the use of intravenous 
drugs.  

In a January 2004 response to the VA expert opinion, the veteran 
again argued that his exposure to blood was through mass 
injections with jet guns, reused needles, an injury to his eye and 
dental surgery.  

He indicated that the care providers did not wear gloves and that 
jet guns were not wiped between uses.  He also stated that he was 
given a small pox vaccine with a reused needle.  He also submitted 
copies of studies and articles from the Internet in support of his 
arguments.  

In April 2004 the Board received further information from the 
veteran consisting of excerpts from studies and articles from the 
Internet.  This information did not specifically reference the 
veteran's hepatitis C or its etiology.


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the veteran's substantially complete 
application for service connection was received in August 1998.   
Thereafter, an August 1998 rating decision denied the claim.  

Only after that rating actions were promulgated did the RO, in 
October 2001, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
January 2000 Statement of the Case and a Supplemental Statement of 
the Case in Jun 2002 of the information and evidence necessary to 
substantiate his claim.  The veteran was also advised of the 
evidence necessary to substantiate his claims via the Board's 
August 2001 remand.  

The VCAA requires only that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement must be considered harmless.  While 
the notice provided to the veteran in October 2001 was not given 
prior to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and certification of the 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

After the notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the veteran.  
The veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  



III.  Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).  

On review of the evidence of record, the Board concludes that 
service connection for hepatitis C is not warranted.  

In this regard, the Board notes that a VA specialist in liver 
diseases, upon review of the veteran's claims folder, concluded 
that the veteran's hepatitis C was not incurred during service.  
Instead, he opined that the more likely cause was intravenous drug 
use subsequent to the veteran's military service.  

He also properly supported his opinion, indicating that the 
allegations that contaminated needles were used to administer 
topical sedation and immunizations were not corroborated since 
such was not the practice during that period.  He also pointed out 
that the more common types of hepatitis C in Japan did not include 
type 3a, from which the veteran suffered.   

On the other hand, the VA physician who authored the July 2001 
letter indicates only that he was involved in the treatment of the 
veteran's hepatitis.  While he pointed to the veteran's in service 
dental treatment and immunizations, he did not provide any 
supporting rationale for his conclusions.  It is also unclear 
whether this physician had access to the evidence of record in 
reaching his conclusion.  

Based on the reasons discussed hereinabove, the Board has found 
the opinion of the VA liver disease specialist to be of greater 
probative value than that of the other VA physician.  

Accordingly, viewing the evidentiary record in its entirety, the 
Board finds that the preponderance of evidence is against the 
claim of service connection for hepatitis C.  



ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



